Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 4/22/2022 in which Claims 1-10, 14, 15, 17, 18, 21 are pending where Claims 12, 13 and 16 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Response to Arguments
3.	Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. Applicant argues, on page 8, that Cho fails to teach or suggest the limitations of original claim 12, “wherein the plurality of first barriers and the plurality of second barriers are alternately in a plurality of gaps respectively; any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of the plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs; Page 2 of 13Appl. No. 16/484,763Amendment entered with RCE and in response to the Final Office Action mailed January 28, 2022the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; and the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers”. Examiner disagrees and points to Cho’s teaching that an anisotropic conductive film 500 according to the sixteenth exemplary embodiment may further include a second guide pattern 540 disposed on another surface of an adhesive layer 510. The second guide pattern 540 may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270 (see ¶ 0191; Fig. 26). Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that Cho’s disclosure does not preclude said arrangement.
	Applicant argues, on page 9, that Cho states patterns 540 and 530 “may be alternately disposed” “based on a gap”, not based on two adjacent gaps. Examiner disagrees and points to Cho’s teaching that an anisotropic conductive film 500 according to the sixteenth exemplary embodiment may further include a second guide pattern 540 disposed on another surface of an adhesive layer 510. The second guide pattern 540 may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270 (see ¶ 0191; Fig. 26). Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that Cho’s disclosure does not preclude said arrangement.
	Applicant argues, on page 9, that Cho fails to teach or suggest “the plurality of first barriers and the plurality of second barriers are alternately in the plurality of gaps respectively” because patterns 530 are in every gap of Cho and patterns 540 are in every gap of Cho. Examiner disagrees and points to Cho’s teaching that an anisotropic conductive film 500 according to the sixteenth exemplary embodiment may further include a second guide pattern 540 disposed on another surface of an adhesive layer 510. The second guide pattern 540 may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270 (see ¶ 0191; Fig. 26). Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that Cho’s disclosure does not preclude said arrangement.
	Applicant argues, on page 9, that Cho fails to teach or suggest “any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of a plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs” because patterns 530 and 540 are in every gap of Cho. Examiner disagrees and points to Cho’s teaching that an anisotropic conductive film 500 according to the sixteenth exemplary embodiment may further include a second guide pattern 540 disposed on another surface of an adhesive layer 510. The second guide pattern 540 may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270 (see ¶ 0191; Fig. 26). Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that Cho’s disclosure does not preclude said arrangement.
	Applicant argues, on page 10, that Cho fails to teach or suggest “the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; and the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers”. Examiner disagrees and points to Cho’s teaching that an anisotropic conductive film 500 according to the sixteenth exemplary embodiment may further include a second guide pattern 540 disposed on another surface of an adhesive layer 510. The second guide pattern 540 may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270 (see ¶ 0191; Fig. 26). Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that Cho’s disclosure does not preclude said arrangement.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee teaches bumps and pads formed on opposite substrates that are connected through a connecting means and bumps separated by barrier ribs on the first substrate and when combined with Cho’s teaching of guide patterns on opposite substrates formed in the gaps between connected pairs of pads and bumps. 
Applicant argues, on page 12, that Kokubo fails to disclose the barrier layer is made of insulating material. Examiner agrees but points to Lee’s teaching that the barrier ribs are made from isolating material, such as polymide (PI) [insulating material] (see ¶ 0043).  
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 7, 9, 14, 15, 17,18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2002/0105078 to Lee et al (“Lee”) in view of U.S. Patent Publication 2016/0143174 to Cho.
As to Claim 1, Lee teaches a display substrate (substrate 20 [display substrate] is the glass substrate of the LCD monitor 100, see ¶ 0041) having a bonding area for bonding with a circuit structure (connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2), comprising: a plurality of first electrodes and a plurality of second electrodes in the bonding area (each of the chips 10 is formed with plural bumps 12 [first electrodes]; substrate 20…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12; the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2. Examiner construes that the bumps 12 and pads 21 are connected through the connecting means 30), a respective one of the plurality of first electrodes being bound to a respective one of the plurality of second electrodes thereby forming a respective pair of a plurality of bound electrode pairs in the bonding area (each of the chips 10 is formed with plural bumps 12; substrate 20…comprising plural pads 21…the pads 21 are formed on locations in accordance to the bumps 12; the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2. Examiner construes that the bumps 12 and pads 21 are connected through the connecting means 30 forming pairs of bound electrode pairs in the anisotropic conductive film (ACF)); a barrier layer comprising a plurality of barriers respectively between adjacent pairs of the plurality of bound electrode pairs (barrier ribs include plural first barrier ribs 13, second barrier ribs 14 and third barrier ribs 15…the first barrier ribs 13 extend along a first direction 01, thereby forming separations between the bumps 12 conducting to the first pads 21a; second barrier ribs 14 extend along also the first direction 01, thereby forming separations between the bumps 12 conducting to the second pads 21b; the third barrier ribs 13 extend along a second direction 02, thereby separating the bumps 12 conducting to the first pads 21a from that conducting to the second pad 21b, see ¶ 0043, Fig. 2); and an anisotropic conductive film for bonding the respective one of the plurality of first electrodes and the respective one of the plurality of second electrodes together (each of the chips 10 is formed with plural bumps 12; substrate 20…comprising plural pads 21…the pads 21 are formed on locations in accordance to the bumps 12; the connecting means 30 [bonding area], preferably an ACF 30 [anisotropic conductive film], is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2. Examiner construes that the bumps 12 and pads 21 are connected through the connecting means 30).  
Lee does not expressly disclose a first base substrate and a second base substrate facing the first base substrate; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate; wherein the plurality of first barriers respectively in direct contact with the first base substrate, and spaced apart from the second base substrate; and a plurality of second barriers respectively in direct contact with the second base substrate and spaced apart from the first base substrate; wherein the plurality of first barriers and the plurality of second barriers are alternately in a plurality of gaps respectively; any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of the plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs; Page 2 of 13Appl. No. 16/484,763Amendment entered with RCE and in response to the Final Office Action mailed January 28, 2022the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; and the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers. 
Cho teaches a first base substrate and a second base substrate facing the first base substrate; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate; (the driving chip 250 may be mounted on the pad area PA of the first substrate 111 in a chip on glass (COG) manner, so as to be electrically connected to the conductive pad 270 [first electrodes], see ¶ 0180, see Figs. 20, 26; bumps 252 [second electrodes] may be formed on an area of the driving chip body 251 [second base substrate] that overlaps the conductive pads 270, see ¶ 0175-0176; Figs. 20, 26); 
wherein the plurality of first barriers respectively in direct contact with the first base substrate, and spaced apart from the second base substrate (the first guide pattern 530 [plurality of first barriers] may enclose the conductive pad 270. In other words, the first guide pattern 530 may control or restrict flow of conductive particles 520, to allow the conductive particles 520 to be disposed only in an area where the conductive pads 270 are disposed, see ¶ 0190; Figure 26 illustrates the first guide pattern 530 alternately disposed between conductive pads 270 on the first substrate 111 and apart from the driving chip body 251 [second substrate]) and a plurality of second barriers respectively in direct contact with the second base substrate and spaced apart from the first base substrate (the second guide pattern 540 [plurality of second barriers] may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270, see ¶ 0191; Figure 26 illustrates the second guide pattern 540 alternately disposed between bumps 252 on the driving chip body 251 [second substrate] and apart from the first substrate 111).
Cho further teaches wherein the plurality of first barriers and the plurality of second barriers are alternately in the plurality of gaps respectively (the first guide pattern 530 [plurality of first barriers] may enclose the conductive pad 270. In other words, the first guide pattern 530 may control or restrict flow of conductive particles 520, to allow the conductive particles 520 to be disposed only in an area where the conductive pads 270 are disposed, see ¶ 0190; the second guide pattern 540 [plurality of second barriers] may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270, see ¶ 0191; Figure 26 illustrates the first guide pattern 530 alternately disposed between conductive pads 270 on the first substrate 111 and apart from the driving chip body 251 [second substrate] and also illustrates the second guide pattern 540 alternately disposed between bumps 252 on the driving chip body 251 [second substrate] and apart from the first substrate 111); and any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of a plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs (bumps 252 [second electrodes]...may be connected to the conductive pads 270 [first electrodes] by the conductive particles 520 of the anisotropic conductive film 500, e.g. bound electrode pairs, see ¶ 0175; Figure 26 illustrates the first guide pattern 530 and second guide pattern 540 alternately disposed between conductive pads 270 on the first substrate 111 and bumps 252 on the driving chip body 251 [second substrate]); the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers (the second guide pattern 540 [plurality of second barriers] may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270, see ¶ 0191); and the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers (the second guide pattern 540 [plurality of second barriers] may be disposed between conductive pads 270 and bumps 252, to be alternately disposed with respect to the conductive pads 270 and the bumps 252, and may overlap a first guide pattern 530. The second guide pattern 540 may overlap, or may be alternately disposed with respect to, the first guide pattern 530 based on a gap between the conductive pads 270, see ¶ 0191. Examiner broadly construes the meaning of “alternately disposed” as a different guide pattern 530, 540 in each gap where each guide pattern is disposed in a different gap from the other guide pattern and that the second guide pattern disposed on the driving chip body 251 may be disposed alternately from the first guide pattern disposed on the first substrate, e.g. first/second barriers absent in a gap where the other is present. Cho’s disclosure does not preclude said arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Cho to teach a first base substrate and a second base substrate facing the first base substrate; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate; wherein the plurality of first barriers respectively in direct contact with the first base substrate, and spaced apart from the second base substrate; and a plurality of second barriers respectively in direct contact with the second base substrate and spaced apart from the first base substrate; wherein the plurality of first barriers and the plurality of second barriers are alternately in a plurality of gaps respectively; any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of the plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs; Page 2 of 13Appl. No. 16/484,763Amendment entered with RCE and in response to the Final Office Action mailed January 28, 2022the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; and the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers. The suggestion/motivation would have been in order to reduce the possibility that the conductive particles cause short circuits (see ¶ 0183).
As to Claim 2, Lee and Cho depending on Claim 1, Lee further teaches wherein the anisotropic conductive film comprises a first part between the respective one of the plurality of first electrodes and the respective one of the plurality of second electrodes in the respective pair of a plurality of bound electrode pairs (each of the chips 10 is formed with plural bumps 12 [first electrodes]; substrate 20…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12; the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2. Examiner construes that the bumps 12 and pads 21 are connected through the connecting means 30 forming pairs of bound electrode pairs in the anisotropic conductive film (ACF)).  
As to Claim 3, Lee and Cho depending on Claim 2, Lee further teaches wherein the anisotropic conductive film further comprises a second part filling a respectively one of a plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs other than a space occupied by the barrier layer (the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20 by a plurality of conductive particles 31 mixed within, see ¶ 0042, Fig. 2. Figure 7 illustrates conductive particles 31 in areas other than the space occupied by barrier ribs 13, 14).  
As to Claim 4, Lee and Cho depending on Claim 2, Lee further teaches wherein the anisotropic conductive film comprises a second part continuously extending through a respectively one of a plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs (the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20 by a plurality of conductive particles 31 mixed within, see ¶ 0042, Fig. 2. Figure 7 illustrates conductive particles 31 in areas other than the space occupied by barrier ribs 13, 14, e.g. extending through the gaps between adjacent pairs of bound electrode pairs).  
As to Claim 5, Lee and Cho depending on Claim 4, Lee further teaches a first base substrate and a second base substrate facing each other; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate (each of the chips 10 [first substrate] is formed with plural bumps 12 [first electrodes]; substrate 20 [second substrate]…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12, see ¶ 0042, Fig. 2); and an orthographic projection of the second part of the anisotropic conductive film in the respectively one of the plurality of gaps on the first base substrate covers an orthographic projection of a respective one of the plurality of barriers in the respectively one of the plurality of gaps on the first base substrate (Figure 3 illustrates an orthographic projection of the conductive particles 31 disposed in the gaps on the chips 10 covers the orthographic projection of the barrier ribs 13, 14, 15 disposed in the gaps on the chips 10).  
As to Claim 7, Lee and Cho depending on Claim 3, Lee further teaches wherein the respective one of the plurality of barriers in the respectively one of the plurality of gaps is spaced apart from the adjacent pairs of the plurality of bound electrode pairs by the anisotropic conductive film (each of the chips 10 is formed with plural bumps 12; substrate 20…comprising plural pads 21…the pads 21 are formed on locations in accordance to the bumps 12; the connecting means 30 [bonding area], preferably an ACF 30, is provided for electrically connecting the chips 10 [circuit structure] to the substrate 20, see ¶ 0042, Fig. 2. Examiner construes that the bumps 12 and pads 21 are connected through the connecting means 30 forming pairs of bound electrode pairs in the anisotropic conductive film (ACF); (barrier ribs include plural first barrier ribs 13, second barrier ribs 14 and third barrier ribs 15…the first barrier ribs 13 extend along a first direction 01, thereby forming separations between the bumps 12 conducting to the first pads 21a; second barrier ribs 14 extend along also the first direction 01, thereby forming separations between the bumps 12 conducting to the second pads 21b; the third barrier ribs 13 extend along a second direction 02, thereby separating the bumps 12 conducting to the first pads 21a from that conducting to the second pad 21b, see ¶ 0043, Fig. 2).  
As to Claim 9, Lee and Cho depending on Claim 4, Lee and Cho further teaches a first base substrate and a second base substrate facing each other; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate (each of the chips 10 [first substrate] is formed with plural bumps 12 [first electrodes]; substrate 20 [second substrate]…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12, see ¶ 0042, Fig. 2); and the plurality of barriers are respectively in direct contact with the first base substrate (Figure 2 illustrates the barrier ribs 13, 14, 15 in direct contact with the chips 10 [first base substrate]).  
As to Claim 14, Lee and Cho depending on Claim 1, Lee further teaches wherein a respective one of the plurality of barriers is a single block (Figure 2 illustrates barrier ribs 13, 14, 15 formed as a single block); a longitudinal dimension of the single block is substantially parallel to a longitudinal dimension of a respective one of the plurality of first electrodes (Figure 3 illustrates the block of barrier ribs 13, 14, 15 in the longitudinal direction are parallel to the bumps 12); and the longitudinal dimension of the single block is substantially the same as the longitudinal dimension of the respective one of the plurality of first electrodes (Figure 3 illustrates the block of barrier ribs 13, 14, 15 have the same longitudinal dimension as the bumps 12).  
 As to Claim 15, Lee and Cho depending on Claim 1, Lee further teaches wherein a respective one of the plurality of barriers comprises a plurality of sub-blocks spaced apart from each other; and the plurality of sub-blocks are arranged along a direction substantially parallel to a longitudinal dimension of a respective one of the plurality of first electrodes (Figure 3 illustrates the block of barrier ribs 13, 14, 15 in the longitudinal direction are parallel to the bumps 12).  
As to Claim 17, Lee and Cho depending on Claim 4, Lee further teaches wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate (each of the chips 10 [first substrate] is formed with plural bumps 12 [first electrodes]; substrate 20 [second substrate]…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12, see ¶ 0042, Fig. 2); and the first base substrate and the second base substrate are two different ones selected from a group consisting of a back plate of an array substrate or a touch substrate, a base substrate of a driver integrated circuit, and a base substrate of a chip-on-film (LCD 100 is comprised of plural circuit devices, which are preferably driving chips 10, see ¶ 0040; substrate 20 [display substrate] is the glass substrate of the LCD monitor 100, see ¶ 0041).  
 As to Claim 18, Lee and Cho depending on Claim 1, Lee further teaches the display substrate (substrate 20 [display substrate] is the glass substrate of the LCD monitor 100, see ¶ 0041).  
9.	Claims 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0105078 to Lee et al (“Lee”) in view of U.S. Patent Publication 2016/0143174 to Cho in further view of U.S. Patent Publication 2019/0361306 to Kim.
As to Claim 6, Lee and Cho depending on Claim 4, Lee further teaches a first base substrate and a second base substrate facing each other; wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate (each of the chips 10 [first substrate] is formed with plural bumps 12 [first electrodes]; substrate 20 [second substrate]…comprising plural pads 21 [second electrodes]…the pads 21 are formed on locations in accordance to the bumps 12, see ¶ 0042, Fig. 2); and
Lee and Cho do not explicitly disclose a distance between the first base substrate and the second base substrate along a direction perpendicular to the first base substrate is greater than a thickness of the barrier layer in the respectively one of the plurality of gaps along the direction perpendicular to the first base substrate.  
Kim teaches a distance between the first base substrate and the second base substrate along a direction perpendicular to the first base substrate is greater than a thickness of the barrier layer in the respectively one of the plurality of gaps along the direction perpendicular to the first base substrate (Figure 15 illustrates the buried pattern 180 having a lesser thickness than the distance between substrates 100 and 420).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Cho with Kim to teach a width of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction across the adjacent pairs of the plurality of bound electrode pairs is in a range of approximately 1/3 to approximately 1/2 of a width of the respectively one of the plurality of gaps along the direction across the adjacent pairs of the plurality of bound electrode pairs. The suggestion/motivation would have been in order to dispose a buried pattern between the at least two first electrodes (see ¶ 0009).
As to Claim 8, Lee and Cho depending on Claim 7, Lee and Cho do not expressly disclose wherein a width of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction across the adjacent pairs of the plurality of bound electrode pairs is in a range of approximately 1/3 to approximately 1/2 of a width of the respectively one of the plurality of gaps along the direction across the adjacent pairs of the plurality of bound electrode pairs. Kim teaches wherein a width of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction across the adjacent pairs of the plurality of bound electrode pairs is in a range of approximately 1/3 to approximately 1/2 of a width of the respectively one of the plurality of gaps along the direction across the adjacent pairs of the plurality of bound electrode pairs (Each of the first electrodes 160 may have a first width W1 in the first direction D1 and a second width W2 in the second direction D2. A pair of first electrodes 160 may be directly adjacent to each other in the first direction D1 at a first distance d1 less than the first width W1. The first distance d1 may correspond to a width of the gap 160g between the pair of first electrodes 160 directly adjacent to each other in the first direction D1. A pair of first electrodes 160 may be directly adjacent to each other in the second direction D2 at a second distance d2 less than the second width W2. The second distance d2 may correspond to a width of the gap 160g between the pair of first electrodes 160 directly adjacent to each other in the second direction D2, see ¶ 0040; buried pattern 180 [barrier] may be interposed between a pair of first electrodes 160 directly adjacent to each other, see ¶ 0026. Examiner construes that distance d2 [width of the barrier] is in a range of approximately 1/3 to approximately ½ of a width W2 of the electrode pairs). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Cho with Kim to teach a width of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction across the adjacent pairs of the plurality of bound electrode pairs is in a range of approximately 1/3 to approximately 1/2 of a width of the respectively one of the plurality of gaps along the direction across the adjacent pairs of the plurality of bound electrode pairs. The suggestion/motivation would have been in order to dispose a buried pattern between the at least two first electrodes (see ¶ 0009).
As to Claim 10, Lee and Cho depending on Claim 9, Lee and Cho do not expressly disclose wherein a respective one of the plurality of barriers is in direct contact with adjacent first electrodes of the plurality of first electrodes; and a thickness of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction perpendicular to the first base substrate is equal to or less than a distance between a side of the first part of the anisotropic conductive film away from the first base substrate and the first base substrate along the direction perpendicular to the first base substrate.  Cho teaches wherein a respective one of the plurality of barriers is in direct contact with adjacent first electrodes of the plurality of first electrodes (barrier layer 53 and the bump 54 [first electrode] are connected to the chip pad 52 exposed through the contact hole of the protective layer 56, see Col. 7, lines 18-20); and a thickness of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction perpendicular to the first base substrate is equal to or less than a distance between a side of the first part of the anisotropic conductive film away from the first base substrate and the first base substrate along the direction perpendicular to the first base substrate (the dielectric layer 172 [anisotropic film] is anisotropically etched under the etching condition having an etch selectivity with respect to the buried pattern 180, the buried pattern 180 may protrude from an uppermost top surface 170U of the dielectric pattern 170. For example, the buried pattern 180 may have a top surface 180U at a height greater than that of the uppermost top surface 170U of the dielectric pattern 170, see ¶ 0047).
  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Cho with Kim to teach wherein a respective one of the plurality of barriers is in direct contact with adjacent first electrodes of the plurality of first electrodes; and a thickness of the respective one of the plurality of barriers in the respectively one of the plurality of gaps along a direction perpendicular to the first base substrate is equal to or less than a distance between a side of the first part of the anisotropic conductive film away from the first base substrate and the first base substrate along the direction perpendicular to the first base substrate. The suggestion/motivation would have been in order to dispose a buried pattern between the at least two first electrodes (see ¶ 0009).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0105078 to Lee et al (“Lee”) in view of U.S. Patent Publication 2016/0143174 to Cho in further view of U.S. Patent 7,323,712 to Kokubo et al (“Kokubo”).
As to Claim 21, Lee and Cho depending on Claim 1, Lee further teaches wherein the barrier layer is made of an insulating material (barrier ribs are made from isolating material, such as polymide (PI) [insulating material]), see ¶ 0043). Lee and Cho fails to disclose wherein two sides of a respective one of the plurality of first barriers are respectively in direct contact with the adjacent first electrodes of the plurality of first electrodes; and two sides of a respective one of the plurality of second barriers are respectively fully in direct contact with the adjacent second electrodes of the plurality of second electrodes. Kokubo teaches wherein two sides of a respective one of the plurality of first barriers are respectively in direct contact with the adjacent first electrodes of the plurality of first electrodes (electrode structures 42 [first electrode] are opposed to and brought into contact with the conductive parts 22 for connection in the elastic anisotropically conductive films 20, see Col. 23, line 67 – Col. 24, line 13; a functional part 21 composed of a plurality of conductive parts 22 for connection each extending in the thickness-wise direction (direction perpendicular to the paper surface in FIG. 3) of the film and insulating parts 23 formed around the respective conductive parts 22 for connection and mutually insulating these conductive parts 22 for connection. The functional part 21 is arranged so as to be located in the anisotropically conductive film-arranging hole 11 in the frame plate 10, see Col. 14, lines 43; Figure 12 illustrates two sides of functional part 21 [second barrier] are in direct contact with adjacent first electrodes 42); and two sides of a respective one of the plurality of second barriers are respectively fully in direct contact with the adjacent second electrodes of the plurality of second electrodes (conductive parts 22 for connection in the elastic anisotropically conductive films 20 [second barrier] of the connector are opposed to and brought into contact with the inspection electrodes 31 [second electrode] of the circuit board 30 for inspection, see Col. 23, line 67 – Col. 24, line 13; Figure 12 illustrates two sides of conductive films 20 [first barrier] are in direct contact with adjacent second electrodes 31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Cho with Kokubo to teach wherein two sides of a respective one of the plurality of first barriers are respectively in direct contact with the adjacent first electrodes of the plurality of first electrodes; and two sides of a respective one of the plurality of second barriers are respectively fully in direct contact with the adjacent second electrodes of the plurality of second electrodes. The suggestion/motivation would have been in order to form anisotropically conductive film-arranging holes formed corresponding to regions of electrodes (see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694   



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694